 364DECISIONSOF NATIONALLABOR RELATIONS BOARDIrwindale Division of Lau Industries,a Division ofPhilips Industries,Inc. and Aluminum Workers In-ternational Union,AFL-CIO. Case 21-CA-12920FINDINGS OF FACT1.JURISDICTIONAL FINDINGSJuly 22, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNING ANDJENKINSOn March 18,1975,Administrative Law JudgeMartin S.Bennett issued the attached Decision inthis proceeding.Thereafter,the Respondent filed ex-ceptions and a supporting brief.The Charging Partyfiled a brief in answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thorityin this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as correctedby his Errata of April 4, 1975, and hereby orders thatRespondent, Irwindale Division of Lau Industries, aDivision of Philips Industries, Inc., Irwindale, Cali-fornia, its officers, agent, successors, and assigns,shall take the action set forth in said recommendedOrder.DECISIONSTATEMENT OF THE CASEMARTINS.BENNETT,Administrative Law Judge: Thismatter washeard at Los Angeles, California, on January14, 1975. The complaint, issued September 16 and basedupon a charge filed August 13, 1974, by Aluminum Work-ers InternationalUnion, AFL-CIO, herein the Union, al-legesthat Respondent, Irwindale Division of Lau Indus-tries, a Division of Philips Industries, Inc., hasengaged inunfair labor practices within the meaning of Section 8(aX5)and (1) of the Act. Briefs have been submitted by the par-ties.Upon the entire record in the case, and from my obser-vation of the witnesses, I make the following:Irwindale Division of Lau Industries, a Division of Phil-ips Industries, Inc., is an Ohio corporation engaged in themanufacture and distribution of air moving devices andgas-firedmanifolds at Irwindale, California. It annuallysells and directly ships products valued in excess of $50,000to customers located outside the State of California. I findthat the operations of Respondent affect commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAluminum Workers InternationalUnion, AFL-CIO, isa labor organization within the meaning of Section 2(5) ofthe Act.III.THEUNFAIRLABOR PRACTICESA. Introduction; the IssueIn terms of the Act, there is but one basic issue in thiscase,namely, has Respondent refused to supply informa-tion concerning bargaining unit employees to their certi-fied representative and has it therefore failed to bargain ingood faith with said representative. The caseat all stageshas been embellished by substantial litigation by Respon-dent before the United States District Courts and theBoard resistingsuch a bargaining order.B. Sequenceof EventsThe Union won a Board-conducted election on Septem-ber 21, 1973, in Case 21-RC-13308, in a unit ofRespondent's production and maintenance employees atIrwindale, including shipping and receiving employees,lead employees, inspectors and truckdrivers, but excludingoffice clerical, casual or temporary employees, draftsmen,professional employees, guards and supervisors. The ap-propriateness of this bargaining unit within the meaning ofSection 9(b) of the Act is conceded herein, and I so find.Respondent filed objections thereto, the Regional Direc-tor recommended that they be overruled, and, on April 24,1974, the Board certified the Union as the bargaining rep-resentative for the above-described unit at 210 NLRB 182.A motion for reconsideration was denied by the Board onJuly 1, 1974. Previously, on April 29, following the certifi-cation, the Union wrote to Respondent and requested cer-tain information relating to employees in this bargainingunit.Respondent, on May 3, rejected this, relying upon itspending motion for reconsideration. After denial of the lat-ter on July 1, the Union, on July 10, renewed its request forthis information which was as follows:1.A list of all employees.2.Seniority dates of all employees.3.Rate of pay for all employees.4.List of all classifications, including the mini-mum and maximum rate range. IRWINDALE DIV. OF LAU INDUSTRIES5.Minimum and maximum wages per hour andthe rate range of each employee and also the methodof progression.6.A copy ofthe insurance plan (including theamount the Company pays and the amount the em-ployee pays).7.The number of paid holidays in effect at yourplant.8.Pension plan or severance plan, if any.9.Requirements and amounts of vacation.10. Incentive plan, if any.11.Night Shift premium.12.Any other benefit or privileges that your em-ployees now receive.On August 7, the Union again requested collective-bar-gaining in these areas and, on August 9, Respondent wiredthe Union that it was seeking rather to overturn the certifi-cation in the United States District Court for the CentralDistrict of California. This action was dismissed by Memo-randum Opinion on October 3 for lack of jurisdiction andan Order of Dismissal to this effect was issued on Novem-ber 4. I find, therefore, that the Union was, and now is, therepresentative of these employees within the meaning ofSection 9(a) of the Act.Stated simply, and this is not in dispute, Respondent hasnever provided the requested information, or any portionthereof,and has resisted furnishing same on various techni-cal grounds, including its objections to the election which,as noted, were resolved adversely to it. There is also itsfurther defense that the Union is engaged in invidious andillegaldiscrimination on the basis of color within themeaning ofN.L.R.B. v. Mansion House Center ManagementCorp.,473 F.2d 471 (C.A. 8, 1973), where the Court heldthat the remedial machinery of the Board was not availableto a union unwilling to correct practices of racial discrimi-nation.But the record in this case is entirely absent of suchevidence. Indeed, Respondent has conceded that it doesnot have such evidence, but wishes to explore the Interna-tionalUnion's constitution, bylaws, and all its contracts,over 130 in number,as well as its operations under thesecontracts in almost every State of the country, to ascertainwhether the Union has engaged in racial discriminationagainst blacks in the application of same.WhatI deem significant herein is the candid admissionby counsel for Respondent, on the record, that he was un-aware of the percentage of the black population in Irwin-dale or the Irwindale area from,which this plant draws itsemployees.The record is also silent as to the percentage ofblack employees at this facility near Los Angeles.Richard Critelli is an International representative of theUnion for the west coast and an employee of the Interna-tional.Respondent was permitted,over objection,to exam-ine him as to the background of various union officials insupport ofa claimthat a labororganizationwithout blackmanagement participation,as it were,is incapable of af-fording fair representation to black constituents and there-fore is guilty of invidious and illegal discrimination on thebasis of color within the meaning ofMansion House,supra.iThisrequest,of course,must be viewed in the light of a newly certifiedbargaining representative attempting to function for the first time.365These include both elected and appointed personnel.Critelli identified (1) RichardMoore as president andbusiness agent of Local 318 of the International, with of-fices in Riverside, California, within the same complex asthe offices of the International; (2) George Martin, an In-ternational representative; (3) GilbertWolf, an Interna-tional representative; (4) D. Monroe, an International rep-resentative;(5)RichardHansen,an Internationalrepresentative; (6) F. Love, an International representa-tive; (7) O. White, an International representative; (8) Ha-rold Drane, an International representative; (9) K. Thomp-son, apparently a former employee of the InternationalUnion; (10) Charles West, a former employee of the Inter-national Union; (11) Henry Lezano, a former employee ofthe International Union; (12) P. Christian, a temporary,International or special representative for the InternationalUnion; and (13) one, Abernathy, an International repre-sentative.Of these present and former personnel, Critelli wasasked who were black. He responded that Abernathy wasand that he did not believe that any of the others were. Inessence,Respondent urges that this flies in the face of theMansion Houseconcept which, so far as I am aware, hasnot been followed by any other circuits?I have great difficulty in following Respondent's positionherein. I am asked to conclude, in effect, that Mr. Aber-nathy is a token symbol and that, based primarily on thispercentage ratio, (1) the leaders of this labor organization,both elected and appointed, areper sediscriminatorily mo-tivated; (2) as a result, it does not represent its membersfairly in terms of race; and (3) there is an invidiously smallpercentageof blacks employed by Respondent, not only atthis suburban Los Angeles plant, but also at all otherplants in the United States where the Union represents em-ployees.This boot strap argument I am unable to subscribe to.As the Union points out, this is simply a fishing expeditionto ascertain whether there are any fish in the water. Statedotherwise, it would surely seem that Respondent wouldhave to come forward with more. One might conclude that,even if the tip of the iceberg were seen, a reasoned searchmight follow as to what lies beneath the water.But here,not even the existence of the tip is demonstrated.C. The Refusal to Bargain 3Ihave previously set forth the correspondence betweenthe parties and the Union's request for the information in12 specified categories. At no time has Respondent sup-plied this information or even met with the Union.Respondent's wire to the Union on August 9 perhaps sumsup its position here. It based its attack on the certificationupon the pending Federal court action, later resolved ad-versely to it, and concluded that the request for negotia-tionswas "premature" and that a bargainingsession couldserve no useful purpose.2Respondent statedat p. 65 of the record thatit also, if allowed, mightget into Mexican-American or Orientalminoritiesas theyallegedly faredwith Respondent.7As noted,appropriateness of the unitand majorityrepresentation arenot in dispute herein 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever,the SupremeCourthasmade it eminentlyclear that there can be no challenge to the obligation of anemployer to provide information required or desired by abargaining representativeto properlyperform its designat-ed function. SeeN.L.R.B. v. Acme Industrial Co.,385 U.S.432 (1967). Thishas been recognizedby the Ninth Circuit,which held that there is a duty to furnish relevant informa-tion upon request.Oregon Coast Operators Association,113NLRB 1338 (1955), enfd. 246 F.2d 280 (1957).Respondent has not challenged the relevancy of these 12items and,in my view,based upon established precedent,particularly in an initial bargaining relationship,the re-quested items are clearly relevant.The abortive proceduralsteps before the Board and the Federal courts cannot, atthis stage,constitute justification for a refusal to bargain.Another word is perhaps in order at this point. There is,as noted,no evidence that the Union excluded blacks frommembership.And the Union has urged that it accepts intomembership employees as they are hired by their respectiveemployers,or, in other words,that,ifRespondent hiresblacks or other minorities and if there is a union-securityclause,these employees will be accepted into membership;there is no evidence to the contrary.While the burden of proof is upon Respondent to estab-lisha Mansion Housedefense,I am at a loss to see how afishing expedition into the contracts of approximately 130local unions with employers across the country satisfiesthis burden,let alone as to this Los Angeles installation.Indeed, even the court inMansion Houserecognized that arefusal to bargain upon grounds of discrimination "mustnot rest on pretextual grounds.The lawin this area needsto be more fully developed by the Board. Prophylactic pro-cedures may be neededby theBoard ...." 4I conclude accordingly,upon the entire record in thecase,that Respondent,by refusing to supply the requestedinformation has engaged in unfair labor practices withinthe meaning of Section 8(a)(5) and, derivatively,8(a)(1) ofthe Act, as alleged by the General Counsel.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Irwindale Divisionof LauIndustries, a Division ofPhilips Industries, Inc., is an employer within the meaningof Section2(2) of the Act.2.Aluminum Workers International Union,AFL-CIO,is a labor organization within the meaning of Section 2(5)of the Act.3.All productionand maintenance employees at Irwin-dale, including shipping and receiving employees,lead em-ployees, inspectors and truckdrivers,but excluding officeclerical and casual or temporary employees,draftsmen,professional employees,guards and supervisors,constitutea unit appropriate for the purposes of collective-bargainingwithin the meaning of Section9(b) of the Act.4 I deem it unnecessary herein to setforth any "prophylactic"proceduresas an approachto thistarget, in view of theclear preponderance of theevidence in favor of the positionof the General Counsel and contrary tothat ofRespondent.4.Aluminum WorkersInternationalUnion, AFL-CIO,has been at all times material herein,and now is, the exclu-sive representative of the employees in the above-describedappropriate unit within the meaning of Section 9(a) of theAct.5.By refusing to recognize and bargain with the Unionand supply it pertinent information concerning bargainingunit employees on and after May 3, 1974, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices,I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. As Respondent has en-gaged in unfair labor practices within the meaning of Sec-tion 8(aX5) and(1) of the Act,I shall recommend that itfurnish the Union the requested data and,upon request,bargain with it concerning wages, hours,and other termsand conditions of employment and, if an agreement isreached,sign same.Upon the foregoing findings of fact, conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDERSRespondent, Irwindale Division of Lau Industries, a Di-vision of Philips Industries,Inc., its officers,agents,succes-sors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain with or supply relevant informa-tion to Aluminum Workers International Union, AFL-CIO, as the representative of its employees.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed under Section 7 of the National LaborRelations Act, except to the extent such rights may be af-fected by an agreement requiring membership in a labororganization as a condition of employment,as authorizedby Section 8(a)(3) of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Upon request, bargain with and supply all requestedrelevant information concerning bargaining unit employ-ees to Aluminum Workers InternationalUnion, AFL-CIO, as the exclusive representative of the employees in theabove-described appropriate unit, and, if an agreement isreached,sign same.(b)Post at its premises at Irwindale, California, copiesIn the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes. IRWINDALE DIV. OF LAU INDUSTRIES367of the attached notice marked "Appendix." 6 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 21, after being duly signed by Respondent, shallbe posted by it immediately upon receipt thereof and bemaintained for a period of 60 consecutive days thereafter,in conspicuous places,including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of this Order, what stepsit has takento comply herewith.6 In the event the Board'sOrder is enforced by a Judgmentof the UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourtof Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL bargain with Aluminum Workers Interna-tional Union,AFL-CIO,as the representative of ouremployees in the appropriate unit described below,and if an agreement is reached,sign same.All production and maintenance employees,includ-ing shipping and receiving employees,lead employ-ees, inspectors,and truckdrivers employed at ourIrwindale,California,facility,but excluding officeclerical employees,casual or temporary employees,draftsmen, professional employees, guards, and su-pervisors as defined in the Act.WE WILL, upon request, supply the above-named la-bor organization the following information concerningbargaining unit employees:1.A list of all employees.2.Seniority dates of all employees.3.Rate of pay of all employees.4.List of all classifications, including the mini-mum and maximum rate range.5.Minimum and maximum wages per hour andthe rate range of each employee and also the meth-od of progression.6.A copy of the insurance plan (including theamount the Company pays and the amount the em-ployee pays).7.The number of paid holidays in effect at ourplant.8.Pension plan or severance plan, if any.9.Requirements and amounts of vacation.10. Incentive plan, if any.11.Night shift premium.12.Any other benefit or privileges that our em-ployees now receive.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed under Section 7 of the Na-tional Labor Relations Act, except to the extent suchrightsmay be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized by Section 8(a)(3) of theAct.IRWINDALE DIVISIONOF LAUINDUSTRIES,A DIVISIONOF PHILIPS INDUSTRIES, INC.